DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 23-28 are objected to because of the following informalities:  Regarding claim 23, the claim limitation end with “and”.  A claim can’t end with “and” Appropriate correction is required. Claims 24-28 depend on objected claim 23.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13, 22 of application 17/884471 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No.11462860. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 13, 22 of application 17/884471 is the same as claims 1 and 7 of U.S. Patent No.11462860 except for word variation. For example, see table below:
Application 17/884471
U.S. Patent No.11462860.
13.    A noise reduction structure, comprising: an antenna having a transmission and reception bandwidth; a noise source radiating an electromagnetic wave, wherein frequency of the electromagnetic wave falls within the transmission and reception bandwidth; an electromagnetic conductor being closer to the antenna than the noise source; a grounding member disposed at the noise source closer to the antenna and covering the noise source and electrically isolated from the electromagnetic conductor to form a good grounding path to the noise source.
1.   A transmission dock, comprising: an antenna having a transmission and reception bandwidth; a noise source radiating an electromagnetic wave, wherein frequency of the electromagnetic wave falls within the transmission and reception bandwidth; an electromagnetic conductor being closer to the antenna than the noise source; a grounding member disposed at the noise source in such a manner to face the antenna and electrically isolated from the electromagnetic conductor to form a good grounding path to the noise source; a plastic casing having a receiving space, a plate and a securing structure, the securing structure being disposed on an outer side of the plate, and the receiving space being disposed on an inner side of the plate; and a circuit board disposed in the receiving space of the plastic casing, with the noise source disposed on the circuit board, with the grounding member disposed in the receiving space of the plastic casing, wherein the circuit board and the grounding member are connected by a plurality of grounding components to achieve grounding.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-15, 22 are rejected under 35 U.S.C. 103 as being unpatentable over SUEMATSU (Pub. No.: US 2008/0224932A1) and further in view of Gustafsson (2004/0154815A1).
With respect to claim 13:
SUEMATSU discloses a noise reduction structure, comprising: an antenna having a transmission and reception bandwidth (fig. 1, item 3a is an antenna having a transmission and reception); a noise source radiating an electromagnetic wave, wherein frequency of the electromagnetic wave falls within the transmission and reception bandwidth (fig. 2, item 70 as in parag. 0048-0049); an electromagnetic conductor being closer to the antenna than the noise source (parag. 0061 discloses that the conductive sheet is placed close to antenna);  
SUEMATSU does not explicitly disclose a grounding member disposed at the noise source closer to the antenna and covering the noise source and electrically isolated from the electromagnetic conductor to form a good grounding path to the noise source.
	Guestafsson discloses grounding member that is electrically isolated from the electromagnetic conductor to form a good grounding path (parag. 0010 discloses isolating ground from conductor). It would have been obvious to one of ordinary Skill in the art before the effective filing date of the claimed invention to utilize the teaching of Guestaisson into the teaching of SUEMATSU in order to improve the effectiveness of a shielding arrangement.
With respect to claim 14:
Guestafsson discloses the noise reduction structure of claim 13, wherein the good grounding path has a low feature impedance (parag. 0020). 
With respect to claim 15:
Guestafsson discloses the noise reduction structure of claim 14, wherein the grounding member is electrically connected to the noise source such that the feature impedance does not change significantly with the frequency of the electromagnetic wave (parag. 0003 and 0009).
With respect to claim 22:
SUEMATSU discloses a noise reduction apparatus, comprising: an electronic device with an antenna having a transmission and reception bandwidth (fig. 1, item 3a is an antenna having a transmission and reception); and a casing comprising a noise source radiating an electromagnetic wave, wherein frequency of the electromagnetic wave falls within the transmission and reception bandwidth (fig. 2, item 70, 80 and 81 as in parag. 0048-0049); an electromagnetic conductor being closer to the antenna than the noise source (parag. 0061 discloses that the conductive sheet is placed close to antenna);  
SUEMATSU does not explicitly disclose a grounding member disposed at the noise source closer to the antenna and covering the noise source, and electrically isolated from the electromagnetic conductor to form a good grounding path to the noise source.
	Guestafsson discloses grounding member that is electrically isolated from the electromagnetic conductor to form a good grounding path (parag. 0010 discloses isolating ground from conductor). It would have been obvious to one of ordinary Skill in the art before the effective filing date of the claimed invention to utilize the teaching of Guestaisson into the teaching of SUEMATSU in order to improve the effectiveness of a shielding arrangement.

Allowable Subject Matter
Claims 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649